Citation Nr: 1031578	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  08-34 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1971 to May 1974, 
during the Vietnam Era.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2008 rating decision of the Department of Veterans 
Affairs (VA), St. Petersburg, Florida, Regional Office (RO), 
which denied service connection for bilateral hearing loss and 
tinnitus.  The Veteran disagreed with such decision and 
subsequently perfected an appeal.   

In a June 2010 "Report of General Information" form, the 
Veteran indicated that he "is going to write [the VA] and 
withdraw his claim for service connection for hearing loss."  
See June 2010 "Report of General Information," VA Form 21-0820.  
To date the Board has not received any such correspondence 
withdrawing his appeal of the issue of service connection for 
hearing loss.  Further, the Board cannot construe the June 2010 
"Report of General Information," VA Form 21-0820, as a 
withdrawal of the Veteran's appeal of service connection for 
hearing loss because a Substantive Appeal may only be withdrawn 
either on the record at a hearing or in writing at any time 
before the Board promulgates a decision.  See 38 C.F.R. 
§ 20.204(b)(1) (2009).  In this case, the Veteran has not 
withdrawn his perfected appeal of the service connection for 
hearing loss claim either on the record at a hearing or in 
writing.  As such, the Board has jurisdiction to consider such an 
appeal and the issues are appropriately captioned above.

The Board notes that the Veteran requested a hearing before a 
member of the Board sitting at the RO (Travel Board) and was 
notified that a hearing was scheduled for June 2010.  See May 
2010 Board Hearing Notification Letter; see also June 2010 
"Appeal to the Board," VA Form 9.  There is no indication that 
the Veteran appeared for his scheduled hearing.  However, it is 
noted that the Veteran indicated that he would not be able to 
attend the June 2010 Board hearing and requested that the RO 
"not reschedule" such hearing.  See June 2010 "Report of 
General Information," VA Form 21-0820.  As such, the Board finds 
that the Veteran's hearing request is withdrawn. 
The issue of entitlement to service connection for 
hepatitis C has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with tinnitus.  

2.  The evidence of record is unclear as to whether the Veteran 
has a current hearing loss disability.  Even assuming that the 
Veteran has a current bilateral hearing loss disability, the 
Veteran's service treatment records (STRs) are negative for 
diagnoses of hearing loss; and sensorineural hearing loss was not 
exhibited within the first post-service year.     

3.  The Veteran reports that he has experienced jet engine and 
flight line operation noise while serving as an aerospace ground 
equipment operator, and such statements are consistent and 
credible with the Veteran's service.  

4.  There is no probative and positive medical nexus evidence 
revealing a relationship between the Veteran's bilateral hearing 
loss and tinnitus disabilities and his active service or any 
incident therein.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
service, and sensorineural hearing loss may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by a January 2008 letter.  
This letter fully addressed all three notice elements; informed 
the Veteran of what evidence was required to substantiate his 
service connection claims; and of the Veteran's and VA's 
respective duties for obtaining evidence.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, that will assist in 
substantiating or that is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In an attachment to the January 2008 notice letter, the RO also 
advised the Veteran as to how disability ratings and effective 
dates are awarded, as required in Dingess.  See 19 Vet. App. at 
486.  

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim.  Id.    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
this case, the claims file contains the Veteran's STRs, VA 
medical evidence, and the statements submitted by or on behalf of 
the Veteran.  

The Veteran was afforded and underwent a Compensation and Pension 
(C&P) examination to determine the etiology of his bilateral 
hearing loss and tinnitus disabilities at the VA Medical Center 
(VAMC) in Gainesville, Florida, in April 2008.  The Board 
acknowledges the Veteran's argument that the April 2008 VA 
examination and opinion are flawed and/or inadequate because the 
examiner noted that the audiogram testing results during the 
examination were "not reliable and are not suitable for rating 
purposes;" and thus, he should be afforded a new examination 
with an opinion.  See May 2008 "Statement in Support of Claim," 
VA Form 21-4138 (Notice of Disagreement); September 2008 "Appeal 
to Board," VA Form 9.  The Board finds that the April 2008 VA 
examination with opinion is adequate to decide the Veteran's 
claim.  Specifically, for reasons discussed more fully below, the 
Board finds that the April 2008 VA examiner relied on the 
Veteran's history and review of the claims folder, including the 
Veteran's STRs, in rendering the negative nexus opinion 
regardless of the unreliable audiology results.  Further, the 
audiogram testing addresses whether a current hearing loss 
disability exists, and regardless, herein, the Board resolved all 
reasonable doubt in the Veteran's favor and assumed that a 
bilateral hearing loss disability exists.  Therefore, the Board 
finds that a remand is not necessary in order to afford the 
Veteran another VA examination.   

As noted, the Veteran requested a hearing before the Board 
sitting at the RO; however, he failed to appear at the hearing on 
June 2010.  However, it is noted that the Veteran indicated that 
he would not be able to attend the June 2010 Board hearing and 
requested that the RO "not reschedule" such hearing.  See June 
2010 "Report of General Information," VA Form 21-0820.  Thus, 
the Board considers his hearing request withdrawn.  
Significantly, the record does not otherwise indicate any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the veteran in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria for Service Connection Claims 

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest to a 
compensable degree within one year after discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

There must be medical evidence of a current disability, medical 
or lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992). 
The Court held that the requirement that a current disability be 
present is satisfied when a claimant has a disability at the time 
the claim is filed, or during the pendency of that claim, even if 
the disability resolves prior to the VA's adjudication of the 
claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In cases where a hearing loss disability is claimed, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the above frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for establishing 
a 'disability' at that time, he or she may nevertheless establish 
service connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

In making all determinations, the Board must fully consider the 
lay assertions of record.  Lay assertions may serve to support a 
claim for service connection by establishing the occurrence of 
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  A 
layperson is competent to report on the onset and continuity of 
his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of the evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
The reasonable doubt must be in the range of probability and more 
than pure speculation or remote possibility.  38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Facts and Analysis

Here, initially, the Board notes that there is a current tinnitus 
disability, as reflected in the April 2008 VA Audio Examination 
Report.  As there is evidence of a current chronic disability, 
the first element of the Veteran's service connection claim for 
tinnitus is satisfied.  However, with regard to the Veteran's 
claimed bilateral hearing loss, it is unclear whether the Veteran 
has a bilateral hearing loss disability.  In this regard, in a 
November 2007 VA Audiology Consult, the audiologist conducted an 
audiogram; however, the results of such testing were not 
associated with the report.  The audiologist indicated that there 
was normal hearing at 500 Hertz sloping to a mild to severe 
sensorineural hearing loss of the right ear and mild upward 
sloping to normal at 1000 Hertz then to a moderate to severe 
sensorineural hearing loss of the left ear.  See November 2007 VA 
Audiology Consult.  During the April 2008 VA examination, the 
examiner indicated that audiogram "test results were not 
reliable and are not suitable for rating purposes ," and 
"therefore are not being reported."  See April 2008 VA Audio 
Examination Report.  The examiner noted that the Veteran "did 
not appear to be putting forth a good faith effort to cooperate 
with the examiner," and the "test results were strongly 
suggestive of a non-organic hearing loss" with "SRTs (speech 
recognition thresholds) in poor agreement with PTAs [pure tone 
averages]."  See id.  Under the laws administered by the VA, a 
current hearing loss disability is demonstrated if the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is not 40 decibels or greater; or if the auditory 
thresholds for at least three of the above frequencies are not 26 
decibels or greater; or if speech recognition scores using the 
Maryland CNC Test are not less than 94 percent.  As there are no 
reliable hearing test results of record and no evidence of 
impaired hearing that meets the criteria of a hearing loss 
disability under 38 C.F.R. § 3.385, generally direct service 
connection for a hearing loss disability must be denied.  
However, even resolving all reasonable doubt in the Veteran's 
favor and assuming the Veteran has a bilateral hearing loss 
disability, the service connection claim for bilateral hearing 
loss still fails for the reasons discussed below.  

The Veteran is seeking service connection for bilateral hearing 
loss and tinnitus, which he maintains are related to his active 
service.  Specifically, the Veteran claims that he was exposed to 
in-service jet engine and flight line operation noise while 
serving as an aerospace ground equipment operator.  See December 
2007 "Veteran's Application for Compensation and/or Pension," 
VA Form 21-526; April 2008 VA Audio Examination Report.  The 
Veteran's DD-214 indicates that his military occupational 
specialty was an aerospace ground equipment operator, and his 
last duty station was the Travis Air Force Base.  The Board finds 
the Veteran's statements consistent and credible with his 
military occupational specialty and duty station.  In the 
alternative, the Veteran claims that his hearing loss and 
tinnitus are related to various in-service treatment of ear 
aches, left ear otitis, inflammation of the left ear, and left 
ear hearing problems.  See April 2008 VA Audio Examination 
Report; May 2008 "Statement in Support of Claim," VA Form 21-
4138.  

Upon review of the record, the Board finds that the preponderance 
of the evidence is against the Veteran's service connection 
claims for bilateral hearing loss and tinnitus.  In this regard, 
the record contains no diagnoses of hearing loss and no 
complaints, treatment, or diagnoses of tinnitus during his active 
military service.  Significantly, the Veteran's April 1974 
Separation Examination Report indicates that hearing is within 
normal limits.  There is a notation of ear pain and/or infection.  
Although the Veteran complained of ear aches, left ear otitis, 
inflammation of the left ear, and left ear hearing problems in-
service, such complaints were associated with various treatment 
of the respiratory system, including colds, sore throat, and/or 
coughing.  See December 29, 1971 Sick Call Note; January 7, 1972 
Record of Medical Care; January 15, 1971 Chronological Record of 
Medical Care ; January 19, 1973 Clinical Record Cover Sheet; and 
March 5, 1973 Chronological Record of Medical Care.  See 
Chronological Record of Medical Care.

There is also no evidence of sensorineural hearing loss within 
the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309.  In 
fact, the first indication of complaints of bilateral hearing 
loss and/or tinnitus is reflected in a November 2007 VA Audiology 
Consult, dated approximately thirty-three years post-service.  
Evidence of a prolonged period without medical complaint, and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  More importantly, such gap 
prevents an award of service connection on a presumptive basis.  

There is also no probative and positive medical nexus evidence 
revealing a relationship between the Veteran's bilateral hearing 
loss and tinnitus disabilities and his service.  In fact, the 
claims folder contains a negative nexus opinion, and the Veteran 
has not provided a nexus opinion to the contrary.  In this 
regard, in an April 2008 VA Audio Examination Report, the 
examiner noted that the Veteran had a history of military noise 
exposure as well as a history of occupational noise exposure as a 
mechanic, and his hearing was within normal limits on entrance 
and discharge with no significant threshold shifts.  Based upon 
this history and review of the Veteran's STRs, the examiner 
opined that the Veteran's hearing loss and tinnitus are "not 
caused by or a result of his military noise exposure."  The 
examiner also indicated that "there were left ear complaints in-
service, but those complaints were consistent with middle ear 
problems, and there is no evidence of any middle ear problems 
today."  The examiner also noted that "once exposure to noise 
is discontinued, there is no significant further progression of 
hearing loss as a result of noise exposure."  See April 2008 VA 
Audio Examination Report.  

Further, the Veteran's history of occupational noise exposure 
post-service, along with the first evidence of any hearing loss 
and/or tinnitus disability being many years later (see November 
2007 VA Audiology Consult, dated approximately thirty-three years 
post-service), constitutes negative evidence tending to disprove 
the assertion that the Veteran was disabled from any disease or 
injury during service.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting evidence to disprove the existence of an 
alleged fact); see also Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (evidence of a prolonged period without medical complaint 
can be considered as a factor, along with other factors 
concerning the veteran's health and medical treatment during and 
after military service). 

The Board also finds that there is no evidence of continuity of 
symptomatology, specifically hearing problems, ear pain and/or 
ringing, after the Veteran's discharge from service to warrant 
service connection under such theory.  See 38 C.F.R. 
§ 3.303(b).   In this regard, as noted, review of the Veteran's 
post-service treatment records indicate that the first evidence 
of any hearing loss and tinnitus disabilities was a November 2007 
VA Audiology Consult, dated approximately thirty-three years 
post-service, and the Veteran has not argued that he suffered any 
problems with his ears, specifically hearing problems or ringing 
of his ears, during the period of discharge from service until 
his first post-service treatment in 2007.  Absent a finding of a 
relationship between the Veteran's bilateral hearing loss and 
tinnitus disabilities and his service or continuity of 
symptomatology related to service, there is no basis to grant 
service connection.

Additionally, the Board notes that the Veteran has contended on 
his own behalf that his bilateral hearing loss and tinnitus 
disabilities are related to his military service.  The Veteran 
also argues that his bilateral hearing loss and tinnitus 
disabilities are related to his in-service complaints of ear 
aches, left ear otitis, and hearing problems, noted on December 
29, 1971 Sick Call Note; January 7, 1972 Record of Medical Care; 
January 15, 1971 Chronological Record of Medical Care ; January 
19, 1973 Clinical Record Cover Sheet; and March 5, 1973 
Chronological Record of Medical Care.  The Veteran is competent 
to report his symptomatology during service.  However, such 
statements are not credible because, as discussed above, review 
of the evidence of record reveals that the Veteran's STRs are 
negative for any complaints, treatment, and/or diagnoses of any 
hearing loss and tinnitus disabilities associated with noise 
exposure in-service.  In addition, significantly, the April 2008 
VA Audio Examination Report indicates that the Veteran suffered 
from post-service occupational noise exposure from engines and 
power tools for 15 years as a mechanic and recreational noise 
exposure, and the April 2008 VA examiner provided a negative 
nexus opinion.  Also, the first indication of any post-service 
treatment/complaint of any bilateral hearing loss and tinnitus is 
reflected in a 


(CONTINUED ON NEXT PAGE)



November 2007 VA Audiology Consult, dated approximately thirty-
three years after his discharge from service.  Such treatment is 
the first indication of any post-service treatment for hearing 
loss and/or tinnitus, and the Veteran has not argued that he 
suffered from hearing loss and/or tinnitus during the period of 
discharge from service until his first post-service treatment in 
2007.  

Based on the foregoing, the Board concludes that bilateral 
hearing loss and tinnitus were not incurred in or aggravated by 
service.  The benefit-of-the-doubt doctrine has been considered; 
however, as the preponderance of the evidence is against the 
claims, it is inapplicable in the instant appeal.  38 U.S.C.A. § 
5107(b); see also Gilbert, 1 Vet. App. at 54.     


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


